Citation Nr: 1302919	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  07-32 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for the service-connected osteoarthritis of the cervical, dorsal and lumbosacral portions of the spine prior to November 16, 2005.

2. Entitlement to a rating in excess of 20 percent for the service-connected osteoarthritis of the thoracolumbar spine prior to September 8, 2008.

3. Entitlement to a rating in excess of 40 percent for the service-connected osteoarthritis of the thoracolumbar spine beginning on September 8, 2008.

4. Entitlement to a rating in excess of 20 percent for the service-connected osteoarthritis of the cervical spine.

5. Entitlement to a rating in excess of 20 percent for the service-connected left arm radiculopathy.

6. Entitlement to a rating in excess of 10 percent for the service-connected residuals of a fracture of the left fibula, prior to July 20, 2010.

7. Entitlement to a rating in excess of 40 percent for the service-connected residuals of a fracture of the left fibula, beginning on July 20, 2010.

8. Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU) prior to September 8, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1948 to June 1949, July 1951 to October 1955 and from November 1956 to December 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from January 2002 and December 2006 rating decision issued by the RO.

In December 2009, the Board remanded these matters for additional development. The matters have been returned to the Board for the purpose of appellate consideration. 

In October 2008, the RO increased the rating for the service-connected osteoarthritis of the thoracolumbar spine to 40 percent, effective on September 8, 2008 (the date of the VA examination); in August 2010, the RO increased the rating for the service-connected residuals of fracture of the left fibula to 30 percent, effective on July 20, 2010 (the date of the VA examination).  

In a rating decision in January 2010, the RO assigned the Veteran a TDIU rating, effective on September 8, 2008.  

The issues on the title page reflect the higher ratings assigned for various stages of the appeal period, to be discussed herein below.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

 1.  Prior to September 8, 2008, the service-connected osteoarthritis of the thoracolumbar spine is not shown to have been manifested by worse than 50 degrees on forward flexion with the combined range of motion of the thoracolumbar spine equal to 148 degrees.

2.  Beginning on September 8, 2008, the service-connected osteoarthritis of the thoracolumbar spine s not shown to be manifested by worse than 24 degrees on forward flexion; unfavorable ankylosis of the entire thoracolumbar spine has not been demonstrated.

3.  The service-connected osteoarthritis of the cervical spine is not shown to be manifested by worse than 20 degrees on forward flexion; favorable ankylosis of the entire cervical spine has not been demonstrated.

4.  The symptoms of the left arm radiculopathy due to the service-connected disability are not shown to be productive of no more than mild incomplete paralysis.

5.  For the entire period of the appeal, the service-connected connected residuals of the fracture of the left fibula are shown to be productive of a disability picture that more nearly resembles that of marked ankle disability; nonunion of the fibula with loose motion requiring brace is not demonstrated.

6.  Prior to September 8, 2008, the service-connected disabilities did not meet the percentage requirements for the award of a TDIU rating on a schedular basis; nor are they shown to have been of such severity as to have precluded him from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected osteoarthritis of the cervical, dorsal and lumbosacral portions of the spine, prior to November 16, 2005 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Code (DC) 5010 (2012), DC 5290, 5291, 5292 (2003).

2.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected osteoarthritis of the thoracolumbar spine prior to September 8, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Code 5242 (2012), DC 5292 (2003).

3.  The criteria for the assignment of a rating in excess of 40 percent for the service-connected osteoarthritis of the thoracolumbar spine beginning on September 8, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including  Diagnostic Code 5242 (2012), DC 5292 (2003).

4.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected osteoarthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including  Diagnostic Code 5242 (2012), DC 5290 (2003).

5.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected left arm radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a including Diagnostic Code 8510 (2012).

6.  The criteria for the assignment of a rating of 30 percent, but not higher for service-connected residuals of a fracture of the left fibula for the period of the appeal have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Code 5262 (2012).

7.  The criteria for the assignment of a TDIU rating were not met prior to September 8, 2008.  38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in December 2005 and April 2006 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

However, the notice letters did not contain an explanation of the general rating criteria relevant to his thoracolumbar and cervical spine, left arm radiculopathy and residuals of left fibula fracture disabilities.  

The letter also did not advise the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.   

A July 2008 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations and set forth the applicable criteria for higher ratings for the disabilities.  Further, October 2007 and January 2010 Statements of the Case (SOC) set forth applicable criteria for higher ratings for the disabilities.  

After issuance of the October 2007 and January 2010 SOC, and opportunity for the Veteran to respond, the April 2012 Supplemental SOC (SSOC) reflects readjudication of the claims.  

Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file (including the Virtual VA electronic claims) include the service treatment records, VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  

Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notices is not shown to have had any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, the Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 


Factual Background 

In a January 2002 rating decision, the RO denied ratings in excess of 20 percent for the service-connected osteoarthritis of the cervical, dorsal and lumbosacral portions of the spine and left arm radiculopathy. 

In a December 2006 rating decision, the RO denied ratings in excess of 20 percent for the now separately evaluated service-connected osteoarthritis of the thoracolumbar spine and the osteoarthritis of the cervical spine; denied a rating in excess of 10 percent for the service-connected residuals of a fracture of the left fibula (mis-identified as fracture of the right fibula); and, denied entitlement to a TDIU rating.

In an October 2008 rating decision, the RO increased the evaluation for the service-connected thoracolumbar spine disability to 40 percent effective on September 8, 2008.  

In an August 2010 rating decision, the RO increased the evaluation for the service-connected residuals of fracture of the left fibula to 30 percent effective on July 20, 2010. 

These increases during the appeal did not constitute a full grant of the benefits sought.  Therefore, the Veteran's claims for an increased rating for the osteoarthritis of the thoracolumbar spine and residuals of the fracture of the left fibula remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

At a December 2001 VA examination, an examination of the spine was unremarkable overall with no apparent deformity, pain or tenderness on palpation. The range of motion of the cervical spine was as follows: flexion from 0-30 degrees, extension from 0-20 degrees, lateral flexion from 0-30 degrees (bilaterally) and rotation from 0-40 degrees (bilaterally).  

The range of motion of the lumbosacral spine was as follows: forward flexion from 0-95 degrees, extension from 0-25 degrees, lateral flexion from 0-30 degrees (bilaterally) and rotation from 0-35 degrees (bilaterally). 

Neurological examination revealed no motor deficit or sensory loss. Cranial nerves were intact and the Veteran denied genitourinary incontinence.  Deep tendon reflexes were slightly diminished in both knees as well as biceps.  He had good vibratory and temperature sensation in all extremities.  There was no significant hair loss on his arms or legs.  He had some arthritic nodules and puffiness and swelling of the interphalangeal joints of both hands, indicating osteoarthritis. 

The X-ray study results showed spondylosis with moderate narrowing at C5-6 and marked narrowing at C6-7 with some narrowing in the neural foramen at C3-7 bilaterally.  There was evidence of early osteoarthritis.  Also shown was spondylosis and moderate to marked narrowing at L4-5 and L5-S1 consistent with osteoarthritis.  

The Veteran did not use any assistive devices.  He reported that the pain in his lower back was usually exacerbated during cold weather or with strenuous activity or exercise.  He denied having any paralysis in either the upper or lower extremities; he complained that he occasionally experienced some numbness in both hands and his right leg. 

A January 2005 private treatment record reflects the Veteran's complaint of pain in his lower back and lower neck that significantly limited his activity. 

An April 2005 MRI report showed degenerative disc disease of the cervical spine at C6-C7 with broad based posterior osteophytic spur slightly asymmetric towards the left; mild to moderate neuroforaminal narrowing more so on the right; and facet arthropathy throughout the cervical spine most pronounced on the right at C7-T1 and to a lesser degree on the left at C2-C3 and C4-C5.  

A May 2005 private treatment record documents the Veteran's complaint of daily neck pain (since December) in the posterior neck with radiation over the left shoulder.  He felt an occasional numbness and tingling of his hands but no associated radicular arm pain. The neck pain was aggravated by inactivity and weather change.  

A peripheral vascular examination revealed good radial pulsations at each wrist with no skin temperature differences in the upper extremities.  There was no visible abnormality of the cervical spine.

The range of motion of the cervical spine was no particularly painful, but reproduced mild posterior neck pain at the extremes of motion.  Cervical spine mobility was perhaps 75 percent of normal in all directions.  Gait was satisfactory, and he was tender to palpation in the posterior neck /lower cervical paraspinal muscles.

 Neurological examination revealed good sensation of both upper extremities to light touch.  His reflexes and motor strength were intact.  He had occasional tremor of both hands which appeared to be of equal severity and went away when he did purposeful movement.  Coordination, orientation, and affect all appeared normal.

The physician reported that, in light of the fact that he had no radicular arm pain and no significant neurological abnormality related to his cervical spine disability, the Veteran had a reasonably good chance of improvement/recovery with continued non-operative treatment.

Additional May 2005 private treatment record reflects the Veteran's complaint of muscle spasms in the cervical region.  Range of motion of the cervical spine was as follows: flexion to 23 degrees, extension to 15 degrees, right side bend to 15 degrees, left side bend to 5 degrees, right rotation to 55 degrees and left rotation to 37 degrees.  

Deep tendon reflexes were normal in the bilateral upper extremities.  Posture was fair with significant increased forward head posture and increased upper/mid thoracic kyphosis.  

A September 2005 private treatment record reflects the Veteran's complaint of posterior cervical pain.  He denied any radicular symptomatology or paresthesias affecting the bilateral upper extremities.

Objectively, there was palpable tenderness to the mid "raphe" of the cervical spine and bilateral paraspinous musculature.  Muscle strength was full in the upper extremities; deep tendon reflexes were trace and symmetrical, and there was a negative Hoffmann sign, bilaterally.

The Veteran stood from a seated position without difficulty. There was palpable tenderness to the mid "raphe" of the lumbar spine. There was no palpable tenderness to the sacroiliac joints, piriformis, musculature or trochanteric area. Muscle strength was full; deep tendon reflexes were trace and symmetrical, and bilateral straight leg raises were negative.

At a January 2006 VA examination, there was no abnormal spinal curvature except that there was moderate lumbar flattening. There was no ankylosis of the cervical or thoracolumbar spines. 

There was no evidence of spasm, atrophy, guarding, pain with motion or weakness. He did have objective evidence of moderate tenderness of left cervical and thoracic sacrospinalis.

 The range of motion of the cervical spine was as follows: flexion from 0-20 degrees, extension from 0-14 degrees, left lateral flexion from 0-10 degrees, right lateral flexion from 0-12 degrees, left rotation from 0-10 degrees and right rotation from 0-20 degrees with pain throughout.  He did exhibit additional loss of motion on repetitive use due to pain, fatigue, weakness or lack of endurance in that extension was limited to 0-12 degrees due to pain.  

The range of motion of the thoracolumbar spine was as follows: forward flexion from 0-62 degrees, extension from 0-18 degrees, lateral flexion from 0-20 degrees (bilaterally) and rotation from 0-20 degrees (bilaterally).  He did exhibit additional loss of motion on repetitive use due to pain, fatigue, weakness or lack of endurance in that extension was limited to 0-50 degrees due to pain.  

Neurological examination was wholly unremarkable.  However, detailed sensory examination showed impaired vibration in the right lower extremity, and a detailed reflex examination showed hypoactive biceps, triceps, brachioradialis, knee jerk and ankle jerk, bilaterally.

The Veteran's spinal disabilities had a moderate to severe effect on most of his activities of daily living.  He did not play any sports, could only drive/ride in a car for 30 minutes to one hour, and did no outside work.  There was noted tenderness of the lower thoracic and upper lumbar spine and bilateral hand grasp was 3/5.  

The Veteran used a soft cervical collar which had heat and a vibrator on it and a heating pad for his lower back.  Both provided temporary relief.  He complained of flare-ups of back pain precipitated/aggravated by weather change, overexertion, sitting, walking, bending, twisting and fatigue.  Medication, heat, cooling and rest alleviated flare-ups. 

The Veteran complained of severe fatigue and decreased motion and moderate stiffness and weakness (of the neck and low back).  He described a constant, progressive, aching neck pain (rated as 4-6 out of 10) that was aggravated by rotation or extension of the neck.  Infrequently he experienced radiation to the upper arms.  He reported that, during flare-ups, he lost 50-60 percent of neck motion.

The Veteran also reported having a constant dull, aching low back pain (rated as a 4-5 out of 10) that was aggravated by bending, sitting, twisting and lying in bed for several hours.  The pain radiated to the left hip.

A March 2006 private treatment record reflects the Veteran's complaint of cervical pain confined to the posterior cervical region. He had some occasional diffuse aching of his upper extremities, but was unable to identify any specific radicular pain.  He denied any gait disturbances, specific muscle group weakness or bowel or bladder dysfunction.

Objectively, the Veteran had mild cervical paraspinous muscle contractions and kyphosis of the thoracic spine.  He had Heberden's nodules of the hands.  There was no misalignment, asymmetry, crepitation, tenderness, masses, deformities, or effusions in the lower extremities.  Left rotation was limited to 45 degrees, and right rotation was limited to 55 degrees. 

There was no limitation of motion of the extremities, and straight leg raise was negative, bilaterally. There was no evidence of dislocation or ligamentous laxity in the extremities, and muscle strength and tone were normal in the extremities. Neurological evaluation was wholly unremarkable.  

The September 2008 VA examination reflects the Veteran's complaint of daily pain in the left ankle.  He denied stiffness and weakness, but had occasional swelling depending on his level of activity.  He used a cane with good effectiveness.

The Veteran described moderate to severe flare-ups of pain with no associated loss of motion. Walking, standing and stair climbing were precipitating factors of the pain, and rest and elevation alleviated the pain.

Objectively, there was painful limitation of motion.  He was unable to stand for more than a few minutes and was unable to walk further than a quarter of a mile.  He had 0-20 degrees of dorsiflexion (pain from 16-20 degrees) and 0-34 degrees of plantarflexion (pain from 30-34 degrees).  He had no loss of motion of dorsiflexion, but had loss of plantar flexion due to pain and weakness.

An X-ray report showed deformity and thickening of the distal fibula at its articulation with the tibia consistent with an old fracture.  The talotibial joint was maintained; however, there was some medial spurring.  There were calcaneal spurs both at the insertion of the Achilles tendon and in the plantar area.

With regard to his spine disabilities, there was lumbar flattening, scoliosis and reverse lordosis; otherwise, there was no abnormal spinal curvature. There was no ankylosis of the cervical or thoracolumbar spines.  

There was no evidence of spasm, atrophy, guarding or weakness. He did have objective evidence of pain with motion of cervical and thoracic sacrospinalis and tenderness of the thoracic sacrospinalis. Muscle spasm, tenderness and guarding were not severe enough to result in abnormal gait or abnormal spinal contour.

 The range of motion of the cervical spine was as follows: flexion from 0-30 degrees (pain from 16-30 degrees), extension from 0-16 degrees (pain from 10-16 degrees), left lateral flexion from 0-20 degrees (pain from 10-20 degrees), right lateral flexion from 0-18 degrees (pain from 10-18 degrees) and rotation from 0-30, bilaterally (pain from 20-30 degrees).  There was no additional loss of motion on repetitive use.  

The range of motion of the thoracolumbar spine was as follows: flexion from 0-24 degrees (pain from 20-24 degrees), extension from 0-12 degrees (pain at 12 degrees), left lateral flexion from 0-12 degrees (pain from 8-12 degrees), right lateral flexion from 0-12 degrees (pain from 6-12 degrees) and rotation from 0-10, bilaterally (pain at 10 degrees).  He did exhibit additional loss of motion on repetitive use in lateral flexion, bilaterally, resulting in lateral flexion limited to 0-14 degrees.  

Neurologically, the detailed motor and sensory examinations were unremarkable in the upper extremities.  In the lower extremities, the Veteran demonstrated absent vibration and position sense of the right extremity and hypoactive position sense of the left extremity.  

Detailed reflex examination showed hypoactive biceps, triceps, brachioradialis and ankle jerk, bilaterally.  His knee jerk was absent, bilaterally.  

The Veteran described having a constant, daily, mild to severe cervical spine pain (described as muscle or bone rubbing) without radiation.  He also described a constant, daily moderate to severe lumbar spine pain (described as a catching type pain).  Mild activity caused flare-ups of pain, and ice, a cervical collar, heating pad and rest alleviated the pain.  

A July 2010 report of VA examination reflects that the severity of the service-connected residuals of left fibula fracture was marked with a marked functional impairment of the ankle.

At a VA examination in October 2011, range of motion of the thoracolumbar spine was as follows: flexion to 60 degrees (objective evidence of painful motion beginning at 60 degrees), extension to 10 degrees (objective evidence of painful motion beginning at 10 degrees), left lateral flexion to 10 degrees (objective evidence of painful motion beginning at 10 degrees), right lateral flexion to 10 degrees (objective evidence of painful motion beginning at 10 degrees) and rotation to 20 degrees, bilaterally (objective evidence of painful motion beginning at 20 degrees). He only experienced additional loss of motion of left lateral flexion which was limited to 5 degrees following repetitive use.  

The Veteran did not have any signs or symptoms of radiculopathy or any other neurologic abnormalities. The examiner reported that the thoracolumbar spine disability did not impact the Veteran's ability to work.   

The range of motion of the cervical spine was as follows: flexion to 45 degrees or greater (objective evidence of painful motion beginning at 45 or greater), extension to 35 degrees (objective evidence of painful motion beginning at 35 degrees), left lateral flexion to 15 degrees (objective evidence of painful motion beginning at 15 degrees), right lateral flexion to 15 degrees (objective evidence of painful motion beginning at 15 degrees) and rotation to 30 degrees, bilaterally (objective evidence of painful motion beginning at 30 degrees). He did not experience additional loss of motion following repetitive use.

The Veteran was noted to have mild radiculopathy of the left upper extremity, but had no other neurologic abnormalities.


Analysis

Spine 

The criteria for evaluating spine disorders were revised during the pendency of this appeal.  Prior to September 2003, under DC 5290 (limitation of motion of the cervical spine), a 10 percent evaluation was assigned for slight limitation of motion, a 20 percent evaluation was assigned for moderate limitation of motion and a 30 percent evaluation was warranted for severe limitation of motion.  

Under DC 5291 (limitation of motion of the dorsal spine), a 0 percent evaluation was assigned for slight limitation of motion and a 10 percent evaluation was assigned for moderate and severe limitation of motion.  

Under DC 5292 (limitation of motion of the lumbar spine), a 10 percent evaluation was assigned for slight limitation of motion, a 20 percent evaluation was assigned for moderate limitation of motion and a 40 percent evaluation was warranted for severe limitation of motion.  

Effective September 2003, evaluation of the cervical and thoracolumbar spine disabilities under DC 5242 are for application. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine. See 38 C.F.R. § 4.71a.  

Under the formula, 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is in order for unfavorable ankylosis of the entire spine.  

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees and the normal combined range of motion of the cervical spine is 340 degrees.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

Also under the formula, intervertebral disc syndrome can either be evaluated under the general rating formula as noted above or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months s.

A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.


Osteoarthritis of the cervical, dorsal and lumbosacral portions of the spine prior to November 16, 2005

Prior to November 16, 2005, the RO evaluated the service-connected osteoarthritis of the cervical, dorsal and lumbosacral segments of the spine collectively as one disability under DC 5010, assigning a 20 percent rating. 

DC 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003. Under DC 5003 degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved. When limitation of motion is noncompensable, a 10 percent rating is for application with demonstration of some limitation of motion and objective evidence of arthritis.  

In the absence of limitation of motion, 10 percent rating is assigned for degenerative arthritis and X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.

A 20 percent rating is assigned for degenerative arthritis and X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.

In this case, December 2001 VA examination findings demonstrated that the Veteran had limitation of motion of the cervical and lumbosacral portions of the spine.  At best, the limitation of motion would be described as slight.  

Applying the criteria in effect prior to September 2003, this would equate to no greater than assignment of separate 10 percent ratings for the cervical and lumbar spine and a no percent rating for the dorsal spine. 

This would not result in a combined rating greater than the currently assigned 20 percent rating and, thus, provides no benefit to the Veteran. 38 C.F.R. § 4.25.

As there is no specific reported range of motion finding for the dorsal spine, a separate 10 percent rating for the dorsal spine due to a showing of arthritis with some limitation of motion is not warranted pursuant to DC 5003 and the assignment of separate 10 percent ratings for arthritis and some limitation of motion of the cervical and lumbosacral spines, respectively would again result in a combined rating of 19 percent, less than his already assigned 20 percent rating which again provides no benefit to the Veteran. 38 C.F.R. § 4.25.    

Beginning in September 2003, the Veteran is not shown to have range of motion findings that would again result in assignment of any greater than separate 10 percent ratings for the cervical and thoracolumbar spine disabilities. Again, this would result in a combined rating of 19 percent which is less than the already assigned 20 percent rating and provides no benefit to the Veteran. 38 C.F.R. § 4.25.

On these facts, the Board determines that a rating in excess of 20 percent for the service-connected osteoarthritis of the cervical, dorsal and lumbosacral portions of the spine prior to November 16, 2005 must be denied.  


Thoracolumbar Spine - prior to September 8, 2008 

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of a rating higher than 20 percent for the thoracolumbar spine disability for the period prior to September 8, 2008.  

The criteria for the next higher 40 percent rating would require demonstration of severe limitation of motion of the lumbar spine under the former criteria (DC 5292) or forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  During this period, such impairment was not documented.  

As the Veteran does not have intervertebral disc syndrome of the thoracolumbar spine, a higher rating based on incapacitating episodes is not warranted either.  

As the criteria for the next higher, 40 percent, rating are not met for the period prior to September 8, 2008, it follows that the criteria for an even higher rating (50 or 100 percent) likewise are not met.  

On these facts, the Board determines that there is no basis for staged rating, pursuant to Hart, and the claim for a rating in excess of 20 percent for the service-connected osteoarthritis of the thoracolumbar spine for the period prior to September 8, 2008 must be denied.  



Thoracolumbar Spine - Period from September 8, 2008

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of a rating higher than 40 percent for the service-connected thoracolumbar spine disability beginning on September 8, 2008.  

The criteria for the next higher 50 percent rating would require unfavorable ankylosis of the entire thoracolumbar spine.  During this period in question, such impairment was not documented.  

As the Veteran does not have intervertebral disc syndrome of the thoracolumbar spine, a higher rating based on incapacitating episodes is not warranted either.  

As the criteria for the next higher, 50 percent, rating are not met for the period beginning on April 20, 2010, it follows that the criteria for an even higher rating (100 percent) likewise are not met.  

On these facts, the Board determines that there is no basis for staged rating, pursuant to Hart, and the claim for a rating in excess of 40 percent for osteoarthritis of the thoracolumbar spine for the period beginning September 8, 2008 is denied.  


Cervical Spine 

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of a rating higher than 20 percent for the cervical spine disability.  

The criteria for the next higher, 30 percent rating would require demonstration of severe limitation of motion of the lumbar spine under the former criteria (DC 5290) or forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine. Such impairment was not documented.  

As the Veteran does not have intervertebral disc syndrome of the cervical spine, a higher rating based on incapacitating episodes is not warranted either.  As the criteria for the next higher, 30 percent, rating are not met, it follows that the criteria for an even higher rating (40 or 100 percent) likewise are not met.  

On these facts, the Board determines that there is no basis for staged rating, pursuant to Hart, and the claim for a rating in excess of 20 percent for the service-connected osteoarthritis of the cervical spine must be denied.  


Left arm radiculopathy

The RO evaluated the service-connected left arm radiculopathy under diagnostic code (DC) 8510, the criteria for evaluating upper radicular group disabilities.

Under DC 8510, a 20 percent rating is assigned for mild incomplete paralysis of the upper radicular group. A 40 percent rating is assigned for moderate incomplete paralysis of the upper radicular group. A 50 percent rating is assigned for severe incomplete paralysis of the upper radicular group. A 70 percent rating is assigned for complete paralysis of the upper radicular group.   

Considering the pertinent facts in light of the applicable criteria, the Board finds that the weight of competent, probative evidence establishes that the criteria for a rating in excess of 20 percent for the service-connected left arm radiculopathy have not been met. 

As indicated, the Veteran's left arm radiculopathy has been described as mild. This is a level of impairment consistent with the currently assigned 20 percent disability rating.  

Under the circumstances of this case, the Board finds that the service-connected left arm radiculopathy has not met the criteria for a higher rating. See 38 C.F.R. § 4.7.  

As the criteria for the next higher, 40 percent, rating are not met, it follows that the criteria for even higher ratings (50, 70 percent) likewise are not met.  

On these facts, the Board determines that there is no basis for staged rating, pursuant to Hart, and the claim for a rating in excess of 20 percent for left arm radiculopathy must be denied.


Residuals of the fracture of the left fibula

The RO evaluated the service-connected residuals of fracture of the left fibula under diagnostic code (DC) 5262, the criteria for evaluating impairment of the tibia and fibula.  

Under DC 5262, a 10 percent rating is assigned for impairment of the tibia and fibula with slight knee or ankle disability. A 20 percent rating is assigned for impairment of the tibia and fibula with moderate knee or ankle disability. A 30 percent rating is assigned for impairment of the tibia and fibula with marked knee or ankle disability. A 40 percent rating is assigned for nonunion of the tibia and fibula with loose motion requiring brace.  

At the outset, the Board notes that for a majority of the period of the appeal, the Veteran's disability was mischaracterized as fracture of the right fibula.  Hence, he was not afforded accurate examination to evaluate the severity of his service-connected left fibula fracture disability until September 2008.  However, the residuals of fracture of left fibula were not described sufficiently therein to rate based on the applicable rating criteria.

The July 2010 VA examination indicates that the severity of the Veteran's residuals of left fibula fracture was marked with a marked functional impairment of the ankle.

Affording benefit of the doubt to the Veteran the evidence reflects that the service-connected residuals of left fibula fracture more closely approximates that of impairment of the tibia and fibula with marked ankle disability for the entire period of the appeal.     

As nonunion of the tibia and fibula with loose motion requiring brace has not been demonstrated, a higher rating is not warranted.  

On these facts, the Board determines that a rating of 30 percent, but no higher, for the service-connected residuals of fracture of the left fibula is warranted the period of the appeal.  

The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a 30 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

The above determinations are based on application of pertinent provisions of VA's rating schedule. Additionally, the Board finds that at no point since the Veteran's claims for increase, have the disabilities been shown to be exceptional or unusual as to warrant the assignment of any higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the level of disability and symptomatology, and is found inadequate, the RO must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent hospitalization).  38 C.F.R. § 3.321(b)(1).  

If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria reasonably address the lumbar spine, cervical spine, left arm radiculopathy and left fibula impairment disabilities under consideration.  Accordingly, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.   


TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

In this case, the Veteran has not met the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis prior to September 8, 2008, as service connection was in effect for osteoarthritis of the thoracolumbar spine (rated as 20 percent disabling), osteoarthritis of the cervical spine (rating as 20 percent disabling), left arm radiculopathy (rated as 20 percent disabling), calcified radiodensity, lung (rated at no percent), and fracture of left fibula (rated as 10 percent disabling) ; the combined rating for all of these service-connected disabilities was 50 percent at that point.  

However, as noted, a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16(b)). 

Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose, 4 Vet. App. at 363.

Here, the Veteran is not shown to have been rendered unemployable due to service-connected disability prior to September 8, 2008.  

The Veteran worked for decades with the same employer until retirement due to age in 1993.  There is no showing from the record that he missed time from work due to his service-connected disabilities for the period in question.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates that the Veteran is rendered unemployable due to his service-connected disabilities, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c)(4)(i), 4.16 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, competent, persuasive evidence of record simply does not support any finding that the service-connected disabilities were of such a severity either individually, or in concert to have rendered him unemployable prior to September 8, 2008.  

Furthermore, to whatever extent the Veteran currently attempts to establish entitlement to a TDIU rating prior to September 8, 2008 on the basis of lay assertions. alone, such attempt must fail.  



ORDER

An increased rating in excess of 20 percent for the service-connected osteoarthritis of the cervical, dorsal and lumbosacral portions of the spine prior to November 16, 2005 is denied.

An increased rating in excess of 20 percent for the service-connected osteoarthritis of the thoracolumbar spine prior to September 8, 2008 is denied.

An increased rating in excess of 40 percent for the service-connected osteoarthritis of the thoracolumbar spine beginning on September 8, 2008 is denied.

An increased rating in excess of 20 percent for the service-connected osteoarthritis of the cervical spine is denied.  

An increased rating in excess of 20 percent for the service-connected left arm radiculopathy is denied.  

An increased rating of 30 percent, but no more, for the service-connected residuals of a fracture of the left fibula is granted, subject to the regulations controlling disbursement of VA monetary benefits.

A TDIU rating for the period prior to September 8, 2008 is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


